Pettit, J.
The errors assigned in the case are, first, the *241court erred in its finding and, judgment; second, the court erred in refusing the appellanta new trial.
E. T. Dickey, for appellant.
N. O. Ross ánd R. P. Effinger, for appellees.
There was a motion for a new trial for the following reasons: first, the finding of the court is contrary to law; second, the finding of the court is contrary to the evidence.
The judgment of the court was for $110 for the appellees, and sixty days were given to . file a bill of exceptions and appeal bond, neither of which is in the transcript; and as no question is raised on the pleadings, and as the evidence is not in the record by bill of exceptions, we cannot say that the court below committed any error, but must presume its action was right.
The judgment is affirmed, with ten per cent, damages- and costs.,